Guerry, J.
1. It is not a compliance with, the act of December 10, 1902 (Ga. Laws 1902, p. 105; Park’s Code, § 5191a), or the act of 1909 (Ga. Laws 1909, p. 148; Park’s Code, §§ 5192-94), for a defendant convicted in a municipal court to give a bond conditioned, “should said principal be and appear to answer and abide by the final judgment or decree of the superior court of [the county where such municipality is located] in said case.” The condition of the bond should be to personally appear and abide the final judgment, order, or sentence upon him. Scott v. City of Camilla, 7 Ga. App. 689; Ruffin v. City of Millen, 18 Ga. App. 784; Kelly v. City of Macon, 34 Ga. App. 519. It follows that the bond in this case, which provides only for the principal to “be and appear to answer, and abide by the final judgment or decree of the superior court of Chatham county, Georgia,” is not sufficient, and the judge of the superior court did not err in refusing to sanction the petition for certiorari.
2. Under the ruling made above, the points raised in the petition for certiorari can not be considered.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.